Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-27, claim a computer-implemented method, the method comprises steps of (e.g. claim 1)  “receiving a three-dimensional (3D) point cloud …”;  “storing a set of discretized normal values”; “For each point of the 3D point cloud representation, associating the point with one of the discretized normal values …”; …. ; and “using the compressed octree  ...” are directed towards certain methods of an idea of itself; and data processing which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES), the claimed language encompasses the metal thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO), the claims’ method steps is under “Mental Processes” with including a computer system with one or more processor and one or more non-transitory computer readable media which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma (20200356108) in view of OH (20220159312).
With regarding claim 1, Toma discloses computer-implemented method, comprising: 
receiving a three-dimensional (3D) point cloud representation of a region comprising points, each point of the 3D point cloud representation associated with a normal value of a surface corresponding to the point (receiving encoded data of 3D point cloud corresponding to the point on a surface, see at least Fig.9, Fig.10 & Fig.11, [0200]+) ; 
storing a set of discretized normal values (server stores SWLD and WLD, see at least [0211]-[0213]+); 
storing a compressed octree representation comprising nodes, at least a subset of the nodes of the compressed octree representation storing the 3D point cloud representation represented by the node (encoding or compress octree data, see at least [0236]-[0247]+); 
receiving, at an online system, a request for a high definition (HD) map data of the region; in response to the request, transmitting, from the online system, the set of discretized normal values and the compressed octree representation (client sends to a server a request for obtaining map data, see at least [0213]+); and 
using the compressed octree representation for performing a point cloud operation (Client receive encoded or compressed octree data for performing driving, see at least [0221]-[0224]+).  
Toma fails to teach for each point of the 3D point cloud representation, associating the point with one of the discretized normal values in the set of discretized normal values by mapping the normal value associated with the point to the one of the discretized normal values in the set of discretized normal values.
OH discloses a point cloud data transmission method and system which storing compressed octree nodes representation storing coding identifying a map with discretized normal value for points of the 3D point cloud (see at least [0130]-[0136]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Toma by storing compressed octree nodes representation storing coding identifying a map with discretized normal value for points of the 3D point cloud as taught by OH for performing navigating more efficiency.   

With regarding claim 2, Toma teaches that the computer-implemented method of claim 1, wherein the set of discretized normal values and the compressed octree representation takes less storage on an autonomous 89vehicle than the 3D point cloud representation of the region and the discretized normal values associated with each point of the 3D point cloud representation (see at least [0084], [0414]+).  

With regarding claim 3, OH teaches that the computer-implemented method of claim 1, wherein the point cloud operation is performed directly on the compressed octree representation at an autonomous vehicle without having to decompress the compressed octree representation (see at least [0132]-[0134]+).  

With regarding claim 4, Toma teaches that the computer-implemented method of claim 1, wherein: prior to each normal value being discretized, the normal value is stored as three floating point values or three integer values; and after each normal value is discretized, the normal value is stored as three values each having a size of three bits (see Fig.10)..  

With regarding claim 5, OH teaches that the computer-implemented method of claim 1, wherein discretizing the normal values comprises: determining a target number of discretized normal values for the set of discretized normal values; identifying normal values that are most likely to be used by each point of the 3D point cloud representation using a statistical distribution of the normal values of the points of the 3D point cloud representation; and selecting a set of discretized normal that minimizes a total storage of the discretized normal values (see at least [0142]-[0147]+).  

With regarding claim 6, OH teaches that the computer-implemented method of claim 1, wherein each node of the compressed octree representation has up to eight child nodes (see Fig.6).  

With regarding claim 7, OH teaches that the computer-implemented method of claim 6, wherein each node of the compressed octree representation stores a bit indicating whether a particular child node is present (See at least [0132]-[0134]+).  

With regarding claim 8, OH teaches that the computer-implemented method of claim 1, further comprising: analyzing each of the points of the 3D point cloud representation to determine whether storing a normal value for the point helps with localization; and in response to determining that storing a normal value for any point does not help with localization, not storing the normal value for the point in the compressed octree representation (see at least [0134]+).  

With regarding claim 9, OH teaches that the computer-implemented method of claim 1, wherein: the request is received from an autonomous vehicle; the set of discretized normal values and the compressed octree representation are transmitted to the autonomous vehicle; and the point cloud operation comprises performing localization of the autonomous vehicle (see at least [0252]-[0257]+).  

With regarding claims 10 & 19, Toma discloses one or more non-transitory computer readable media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations, the operations comprising: 
91receiving a three-dimensional (3D) point cloud representation of a region comprising points, each point of the 3D point cloud representation associated with a normal value of a surface corresponding to the point (receiving encoded data of 3D point cloud corresponding to the point on a surface, see at least Fig.9, Fig.10 & Fig.11, [0200]+) ; 
; 
storing a set of discretized normal values; for each point of the 3D point cloud representation, associating the point with one of the discretized normal values in the set of discretized normal values by mapping the normal value associated with the point to the one of the discretized normal values in the set of discretized normal values (encoding or compress octree data, see at least [0236]-[0247]+); 
storing a compressed octree representation comprising nodes, at least a subset of the nodes of the compressed octree representation storing the 3D point cloud representation represented by the node (encoding or compress octree data, see at least [0236]-[0247]+); 
receiving, at an online system, a request for a high definition (HD) map data of the region (client sends to a server a request for obtaining map data, see at least [0213]+); 
in response to the request, transmitting, from the online system, the set of discretized normal values and the compressed octree representation (server send the map data, see at least [0213]-[0214]+); and 
using the compressed octree representation and the discretized normal values for performing, at the autonomous vehicle, a point cloud operation (Client receive encoded or compressed octree data for performing driving, see at least [0221]-[0224]+).  
Toma fails to teach for each point of the 3D point cloud representation, associating the point with one of the discretized normal values in the set of discretized normal values by mapping the normal value associated with the point to the one of the discretized normal values in the set of discretized normal values.
OH discloses a point cloud data transmission method and system which storing compressed octree nodes representation storing coding identifying a map with discretized normal value for points of the 3D point cloud (see at least [0130]-[0136]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Toma by storing compressed octree nodes representation storing coding identifying a map with discretized normal value for points of the 3D point cloud as taught by OH for performing navigating more efficiency.   

With regarding claims 11 & 20, Toma teaches that the one or more non-transitory computer-readable media of claim 10, wherein the set of discretized normal values and the compressed octree representation takes less storage on an autonomous vehicle than the 3D point cloud representation of the region and the discretized normal values associated with each point of the 3D point cloud representation (see at least [0084], [0414]+).  

With regarding claims 12 & 21, OH teaches that the one or more non-transitory computer-readable media of claim 10, wherein the point cloud operation is performed directly on the compressed octree representation at an autonomous vehicle without having to decompress the compressed octree representation (see at least [0132], [0134]+).  

With regarding claims 13 & 22, Toma teaches that the one or more non-transitory computer-readable media of claim 10, wherein: prior to each normal value being discretized, the normal value is stored as three floating point values or three integer values; and after each normal value is discretized, the normal value is stored as three values each having a size of three bits(see Fig.10).  

With regarding claims 14 & 23, OH teaches that the one or more non-transitory computer-readable media of claim 10, wherein discretizing the normal values comprises: determining a target number of discretized normal values for the set of discretized normal values; identifying normal values that are most likely to be used by each point of the 3D point cloud representation using a statistical distribution of the normal values of the points of the 3D point cloud representation; and selecting a set of discretized normals that minimizes a total storage of the discretized normal values (see at least [0142], [0147]+).  
  
With regarding claims 15 & 24, OH teaches that the one or more non-transitory computer-readable media of claim 10, wherein each node of the compressed octree representation has up to eight child nodes (see Fig.6).  

With regarding claims 16 & 25, OH teaches that the one or more non-transitory computer-readable media of claim 15, wherein each node of the compressed octree representation stores a bit indicating whether a particular child node is present (see at least [0132]-[0134]+).  

With regarding claims 17 & 26, OH teaches that the one or more non-transitory computer-readable media of claim 10, wherein the operations further comprise: analyzing each of the points of the 3D point cloud representation to determine whether storing a normal value for the point helps with localization; and in response to determining that storing a normal value for any point does not help with localization, not storing the normal value for the point in the compressed octree representation (see at least [0134]+).  

With regarding claims 18 & 27, OH teaches that the one or more non-transitory computer-readable media of claim 10, wherein: the request is received from an autonomous vehicle; the set of discretized normal values and the compressed octree representation are transmitted to the autonomous vehicle; and the point cloud operation comprises performing localization of the autonomous vehicle (see at least [0252]-[0257]+).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662